249 Ga. 790 (1982)
294 S.E.2d 524
IN THE MATTER OF LONDON.
SUPREME COURT DISCIPLINARY NO. 263.
Supreme Court of Georgia.
Decided September 9, 1982.
Omer W. Franklin, Jr., General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
Maylon K. London, pro se.
PER CURIAM.
Maylon K. London has petitioned the State Disciplinary Board for voluntary surrender of his license to practice law. In his petition London shows that he has been found guilty of violating 18 USCA §§ 1001, 505 and 1503 in that he did influence, obstruct and impede the due administration of justice by falsely making a document purporting to be an order of the Honorable Wilbur D. Owens, Jr., United States District Judge for the Middle District of Georgia, for the purpose of fraudulently obtaining the sum of $27,000.
The State Disciplinary Board recommends that London be allowed to voluntarily surrender his license with the express stipulation that the effect thereof is tantamount to disbarment. We accept the recommendation of the Board and hold that the voluntary surrender of license by Maylon K. London is equivalent to disbarment. If respondent seeks to be readmitted to the State Bar of Georgia, he shall be subject to the reinstatement rules of the State Bar in effect at that time.
Voluntary surrender of license accepted. All the Justices concur.